NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 and 34-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13-19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOLDBERG et al. (US 10885492 B2) in view of SCUTELLARO et al. (US 8261980 B1).
Re claim 13. GOLDBERG discloses (abstract) a system for automated dispensing of food to customers (FIG.1-3) comprising: 
an array of food enclosures (abstract – FIG.4A, 13A-13B) for receiving and dispensing food to customers, each food enclosure (c.36, ll.1-67 and c.37, ll.1-16) including 
(i) a food supply opening (i.e. 1306 – service door or supply door is food supply opening) for supplying food to the enclosure and 
(ii) a food delivery opening (i.e. 1308 – front door is food delivery opening) 
(140) The vending kiosk 1300 includes a housing 1302 and a plurality of vending compartments 1304a, 1304b-1304n (twenty-four shown, three called out, collectively 1304). The vending kiosk 1300 may be fixed at a location, for instance physically secured to the ground or a building or other structure, or secured by weight. Alternatively, the vending kiosk 1300 may be mobile, having one or more wheels, tracks, treads, etc., and propulsion source (e.g., electric motor, internal combustion engine), for example as in the previously described implementations.

(141) Each of the vending compartments 1304 has an associated front or customer-facing door 1306 and a back or service door 1308. The front or customer-facing door 1306 is readily accessible by a customer from an exterior of the vending kiosk 1300. The back or service door 1308 does not need to be, and typically is not, readily accessible by a customer from an exterior 1309 of the vending kiosk 1300, although it may be possible for the customer to touch the back or service door 1308 once the customer gains access to an interior 1310 (only one shown in FIG. 13A) of the respective compartment. The front or customer-facing doors 1306 are operable to selectively provide and deny access to an interior 1310 of the vending compartments 1304 from the exterior 1309 of the vending kiosk 1300. The rear or service doors 1306 are operable to selectively provide and deny access to an interior 1310 of the vending compartments 1304 from an exterior thereof, and typically from an interior 1312 (FIG. 13C) of the vending kiosk 1300.

(142) As best illustrated in FIG. 13B, the vending kiosk 1300 includes a customer or user interface 1314, typically accessible from the exterior 1309 of the vending kiosk 1300. The customer or user interface 1314 provides input and, or output to customers or other users. The customer or user interface 1314 may include any one or more of a display 1314a, keypad or keyboard 1314b, near field communications radio and antenna 1314c, magnetic stripe reader or chip reader 1314d, camera 1314e, bill validator, coin slot, etc. Such allows the vending kiosk 1300 to recognize a customer or other user or otherwise implement a transaction. For example, the near field communications radio and antenna 1314c may detect and recognize an electronic device (e.g., smartphone) associated with a customer who previously placed an order, and who has arrived at the vending kiosk 1300 to pick up the order. Also for example, the near field communications radio and antenna 1314c may interact with an electronic device (e.g., smartphone) to receive an order and then to complete a purchase transaction with a customer who is currently at the vending kiosk 1300 to place the order. Also for example, the display 1314a (e.g., via a graphical user interface) and, or keypad or keyboard 1314b may be used to receive an order, or to receive information that identifies a customer who has arrived at the vending kiosk 1300 to pick up a previously placed order. The customer may, for instance, enter an identifier or PIN. Also for example, the camera 1314e may capture one or more images to implement a purchase transaction or identify a customer who has arrived at the vending kiosk 1300 to pick up a previously placed order. The camera may, for instance, capture an image of a machine-readable symbol (e.g., two-dimensional symbol, barcode symbol) displayed via a display of an electronic device (e.g., smartphone) associated with the customer who placed the order. The camera may, also for instance, capture an image of a face or iris of the customer who placed the order, and perform facial or iris recognition for a customer who has arrived at the vending kiosk 1300 to pick up. Other forms of biometric authentication can be employed via various sensors, for instance finger-print recognition. Also for example, the magnetic stripe reader or chip reader 1314d may read information from a financial medium (e.g., credit card, debit card, gift card) to implement a purchase transaction. Also for example, the bill or currency validator or coin slot (not shown) may be used to implement a purchase transaction.

(143) As best illustrated in FIG. 13B, the vending kiosk 1300 includes an access (e.g., supply doorway 1316 and supply door 1318) that provide access to load items (e.g., prepared food items, ingredients, other items) into the vending kiosk 1300. The supply door 1318 may, for example take the form of a rollup door, as illustrated, or may take any other form of door, for instance a door that pivots on hinges, or a door that slides. A rollup door advantageously reduces the overall footprint required for the vending kiosk 1300 and servicing of the same.

and an automated, movable door closing the food delivery opening (c.40, ll.1-10); and
(155) The vending kiosk can include of a first set of latches or locks 1340 (only one latch or lock called out) that selectively latch/unlatch or lock/unlock the front or customer-facing door 1306 and a second set of latches or locks 1342 (only one latch or lock called out) that selectively latch/unlatch or lock/unlock the back or service door 1308. The latches or locks 1340, 1342 may, for example, take the form of pins, hooks, rods, magnets, and complimentary apertures and actuators (e.g., solenoids, r electric motors, electromagnets, relays) coupled to drive the pins, hooks, rods, or magnets.

a food order and array management computer system (i.e. control systems 1344) comprising at least one digital processor and a digital memory associated with the digital processor, (c.40, ll.11-20)
a food order preparation monitor (c.31, ll.43-57)
(116) At 906, a processor-enabled device, such as, for example, the remote order processing system 208 and/or the replenishment server 126, may receive information regarding pending orders to be processed by the kiosk 102. Such information may be received, for example, from the kiosk 102 and/or from the remote order processing system 208. The pending order information may include, for example, the number of pending orders for the kiosk 102, the number of each type of food item 106 that is currently part of a pending order for the kiosk, the amount of time for the kiosk 102 to prepare and fulfill each pending order, the quantity of each supply that will be needed to prepare and fulfill each pending order, an estimated time by which each pending order and/or the set of pending orders will be completed, and/or an each pending order will be delivered.

the digital memory storing programmed instructions (c.16, ll.31-56 – all these instructions are common for display and processing of order data for communication with several devices and elements of the system) causing 
a display (i.e. FIG.12 – c.35, ll.53-65 – system 1200 would include at least one type of display for supplying information for control purposes) on the food order preparation monitor of a backlog of orders (c.31, ll.43-57 – food order information includes pending orders which would include backlog orders) received from customers including food items (food orders include food items) in each of the orders, and 
opening the movable door in response to a customer input to the management computer system. (c.44, ll.10-20)
GOLDBERG clearly discloses a monitoring of food orders (FIG.13A-13B – display 1314a which can be used to display various information for customer).
However, GOLDBERG as modified by fails to explicitly disclose:
a digital display screen closing the food delivery opening,
a food order delivery monitor physically accessible to the food supply opening of each food enclosure, and
a display on the food order delivery monitor of prepared food orders which have been removed from the backlog of orders including a customer name associated with each of the prepared food orders and a representation of each of the enclosures in the array,
a display of food order assignments on the food order delivery monitor assigning each of the prepared food orders to one of the enclosures, 
a display on the display screen of the movable door of an enclosure receiving a food order including the customer name associated with the food order after the food order has been delivered to the assigned enclosure through the food supply opening.
SCUTELLARO teaches (abstract) in similar field of invention and automated food delivery and preparation system (FIG.1-3), including a computer in electronic communication with the food delivery locations and the food preparation area, wherein a digital display screen (c.3, ll.1-7) closing the food delivery opening, a food order delivery monitor (status board 34 located in area physically near the enclosures) physically accessible to the food supply opening (FIG.3-4 – c.2, ll.1-3, c.3, ll.9-33) of each food enclosure, for the purpose of providing a multitude of food order information to customers as needed.  Furthermore, SCUTELLARO teaches (c.5, ll.53-67) a display (LCD displays images of food in preparation for customer) on the food order delivery monitor of prepared food orders which have been removed from the backlog of orders (i.e. orders that become complete would be removed from backlog or pending orders once they are complete) including a customer name (implicitly a customer name could be included with related to order number which is considered any other information of interest to customer) associated with each of the prepared food orders and a representation (i.e. status board to display each order by identifying the customer using the identification on the card 30 (e.g. a number), a description of items ordered by the customer) of each of the enclosures in the array, a display of food order assignments (i.e. identification of specific food enclosures which will receive the items ordered by the customer) on the food order delivery monitor assigning each of the prepared food orders to one of the enclosures, 
(12) With reference again to FIG. 1, the food acquisition area includes a station 31 for dispensing the customer authorization device or card 30 to the customer. As used in this embodiment of the invention, the card 30 is a restaurant credit card which is used by the customer during his or her visit to the restaurant. The customer first uses the card 30 at an order area or order entry board 32 which comprises an order entry system such as a touch screen. After the card 30 is read at the order board 32, the customer may enter his or her order using the touch screen and the card 30 is charged for the value of the food ordered. The customer then advances to a status area where the status of the customer order is displayed on a suitable display device such as a status board 34 comprising one or more LCD displays. The status board communicates with the order board through a CPU so as to enable the status board to display each order by identifying the customer using the identification on the card 30 (e.g. a number), a description of items ordered by the customer, identification of specific food enclosures which will receive the items ordered by the customer, and an estimated time of arrival of the items ordered at the food enclosures 18. Since the customer is kept advised of the status of his or her order by the status board 34, the customer is free to access his or her order at the array 16 as the items ordered are delivered to the appropriate enclosures 18.

a display on the display screen of the movable door of an enclosure receiving a food order including the customer name associated with the food order after the food order has been delivered to the assigned enclosure through the food supply opening (i.e. implicitly LCD display in 22 would provide relevant information for customer which would include a display of customer order, number, name, etc.).
One of ordinary skill in the art would understand the concept of adding a means for customers to visibly obtain current food order information (i.e. order status, costs, delivery, completion, etc.) for the enclosures and corresponding display monitor on each enclosure including food order data (i.e. number, name, location, status), given that this combination would yield predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a food order delivery monitor physically accessible to the food supply opening of each food enclosure as taught by SCUTELLARO in order to further provide food order delivery information to customers in a manner readily accessible to every customer for every order.
Re claim 14. However, GOLDBERG as modified by fails to explicitly disclose:
the system of claim 13 wherein the programmed instructions cause the assigning of each of the prepared food orders including assigning a number corresponding to one or more particular food enclosures and the display of the number on the food delivery monitor.
SCUTELLARO teaches (c.3, ll.9-33) assigning of each of the prepared food orders including assigning a number corresponding to one or more particular food enclosures (identification of specific food enclosures) and the display of the number on the food delivery monitor (as discussed for claim 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the function as taught by SCUTELLARO in order to further provide food order delivery information to customers in a manner readily accessible to every customer for every order.
Re claim 15. GOLDBERG as modified by SCUTELLARO discloses the system of claim 14 wherein the programmed instructions cause the number to be displayed on the display screen on the movable door of the enclosure. (i.e. any order number or identifying number could be provided as relevant information to customer – as explained for claim 13).
Re claim 16. GOLDBERG discloses (c.31, ll.43-57) the system of claim 13 further comprising a customer ordering subsystem (i.e. FIG.8 – step 804 – customer places order) wherein the programmed instructions cause the food order of a customer to be displayed on the food order 3preparation monitor (any monitor operating to monitor orders would provide food order of customer to be displayed with relevant information).  
Re claim 17. However, GOLDBERG as modified by SCUTELLARO fails to explicitly disclose:
the system of claim 13 further comprising a food order status monitor and a food order delivery alert monitor adjacent the enclosures in the array wherein the programmed instructions cause a display on the food order status monitor when a food order is in preparation and cause a display on the food delivery alert monitor when a food order has been delivered to an enclosure.
GOLDBERG (c.31, ll.43-57) as modified by SCUTELLARO (FIG.1-3) discloses monitoring different food order status data, which could include any relevant data not limited to, food order status and delivery alerts for enclosures.  One of ordinary skill in the art would understand that displaying different food order data would be beneficial for customers and staff members alike, using more than one display adjacent to enclosures.  SCUTELLARO suggests using different monitor displays adjacent to enclosures to display different data for instance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the function of using a food order status monitor and a food order delivery alert monitor in order to further provide relevant food order data to customers and staff members as food orders are prepared, completed and delivered.
Re claim 18. However, GOLDBERG fails to explicitly disclose:
the system of claim 13 wherein the programmed instructions cause the assigning of each of the prepared food orders including assigning a number corresponding to one or more particular food enclosures and the display of the number on the food delivery monitor.
SCUTELLARO teaches (c.3, ll.9-33) assigning of each of the prepared food orders including assigning a number corresponding to one or more particular food enclosures (identification of specific food enclosures) and the display of the number on the food delivery monitor (as discussed for claim 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the function as taught by SCUTELLARO in order to further provide food order delivery information to customers in a manner readily accessible to every customer for every order.
Re claim 19. However, GOLDBERG as modified by SCUTELLARO fails to explicitly disclose:
the system of claim 18 wherein the programmed instructions provide for an assignment of a food order to be removed from the representation of the one of the enclosures on the food delivery monitor when the food order has been removed from an enclosure.  
Official notice is taken that updating a food order system with the function of removing an assignment (i.e. specific enclosure) of a food order used in a representation (i.e. displayed data – order number/name) would be one of ordinary skill in the art, knowing that once a customer has picked up their order from enclosure, there is the need to complete the order data and change the data so that another food order can be placed in an enclosure to be picked up by another customer, with any corresponding data being processed to achieve this end result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try removing any assignment of a picked up food order in order to update the food order system and provide an empty space for another food order.
Re claim 22. However, GOLDBERG as modified by SCUTELLARO fails to explicitly disclose:
the system of claim 13 wherein the programed instructions cause the illumination of peripheral portions of the display screen on the movable door of each enclosure while simultaneously displaying a name for the customer.  
Official notice is taken that causing illumination of peripheral portions of a display screen (i.e. LCD) while simultaneously displaying a name (i.e. could be any name or number corresponding to order number or customer name/account), would be obvious to one of ordinary skill in the art, given that any portion of a display screen in a common LCD screen can display data (i.e. notification with text indicating a name) by way of illuminating itself within the screen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try illumination of a peripheral portion of screen to simultaneously display a name in order to provide specific food order information.
Re claim 23. However, GOLDBERG as modified by SCUTELLARO fails to explicitly disclose:
the system of claim 22 wherein the programmed instructions cause the illumination of the peripheral portions of adjacent display screens while simultaneously displaying the customer name on at least one of the adjacent display screens.  
Official notice is taken that causing illumination of peripheral portions of a display screen (i.e. LCD) while simultaneously displaying a name (i.e. could be any name or number corresponding to order number or customer name/account) on a screen or adjacent screen (multiple screens at the same time – c.4, ll.3-6) simultaneously on adjacent screens for instance, would be obvious to one of ordinary skill in the art given that after an order is placed time a customer can view order status on one or more screen displays (c.4, ll.3-6 of SCUTELLARO – “customer then advances to a status area where the status of the customer order is displayed on a suitable display device such as a status board 34 comprising one or more LCD displays”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try illumination of a peripheral portion of one or more screen(s) to simultaneously display a name in order to provide specific food order information.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOLDBERG et al. (US 10885492 B2) in view of SCUTELLARO et al. (US 8261980 B1) further in view of BLOOM (US 20020130065 A1).
Re claim 20. However, GOLDBERG as modified by SCUTELLARO fails to explicitly disclose:
the system of claim 13 wherein the programmed instructions cause a display of the current status of each enclosure in the array on the food delivery monitor including indicia representing (a) current availability, (b) currently in use, (c) no longer in use after expiration of the predetermined period of time, and (d) ready to be cleared after a prolonged period of time without the door opening.
BLOOM teaches (abstract) in a similar field of invention, wherein a system and method for managing packet delivery and storage includes [0283] processing data for picked up packages for instance.
One of ordinary skill in the art would understand that an order management system and method of GOLDBERG as modified by SCUTELLARO would similarly require a management of which food orders are picked up and which orders are not picked up, to determine which enclosure are available for instance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try causing a display of current status for food orders and respective enclosures in order to provide updated data for customers or staff members who need to use the enclosures for food orders.
Re claim 21. However, GOLDBERG as modified by SCUTELLARO fails to explicitly disclose:
 the system of claim 20 wherein the display of the current status of each enclosure in the array includes a representation of each enclosure in the array and each of the indicia are represented by a different color coding of the representation of each enclosure.  
BLOOM further teaches [0360] that color coding is used to represent different packages.
One of ordinary skill in the art would understand the concept of using color codes to represent different status of either food orders or enclosures, as is commonly used throughout data management to assist users in visually identifying different data (i.e. labels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using different color codes as labels for different status identification in order to provide a visual aid for observing data by users.
Claims 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOLDBERG et al. (US 10885492 B2) in view of SCUTELLARO et al. (US 8261980 B1) further in view of MUELLER et al. (US 10482525 B2).
Re claim 24. However, GOLDBERG as modified by SCUTELLARO fails to explicitly disclose:
the system of claim 13 wherein the programmed instructions cause a queue of food orders to be displayed on the food delivery monitor, each of the orders in the displayed queue including a customer name associated with each of the prepared food orders and a pick-up time for each of the orders.  
MUELLER teaches (abstract) in a similar field of invention for processing food orders remotely across a system (FIG.1 – c.15, ll.66 – c.16, ll.12) the function(s) of implementing an order queue within computing system to process orders after they are placed, wherein each order could include a name associated with each order and pick-up time per order (i.e. time dependent of preparation time and time of day for instance).  Any of this data per order can be displayed as needed (c.16, ll.13-20) for staff members.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a queue display function (as described above) as taught by MUELLER in order to provide specific food order/prep information to perform necessary food cooking and preparation steps.
Re claim 25. However, GOLDBERG as modified by SCUTELLARO fails to explicitly disclose:
the system of claim 24 wherein the programmed instructions cause the displayed queue to include an order number for each of the orders.  
MUELLER teaches (abstract) in a similar field of invention for processing food orders remotely across a system (FIG.1 – c.15, ll.66 – c.16, ll.12) the function(s) of implementing an order queue within computing system to process orders after they are placed, which includes data such as order number which can be displayed for staff members as needed (c.6, ll.33-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a queue display function with an order number as taught by MUELLER in order to properly provide specific food order/prep information to perform necessary food cooking and preparation steps.
Re claim 26. However, GOLDBERG as modified by SCUTELLARO fails to explicitly disclose:
the system of claim 25 wherein the programmed instructions cause the displayed queue to include the name of the customer and a difference in time between a proposed pick-up time and the actual time.
MUELLER teaches (abstract) in a similar field of invention for processing food orders remotely across a system (FIG.1 – c.15, ll.66 – c.16, ll.12) the function(s) of implementing an order queue within computing system to process orders after they are placed, which as discussed above for claim 24, would include name of customer and time data (c.24, ll.13-15 –  i.e. proposed pick-up time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a queue display function to further display relevant information such as customer name and proposed pick-up time as taught by MUELLER in order to properly provide specific food order/prep information to perform necessary food cooking and preparation steps.
Re claim 27. However, GOLDBERG as modified by SCUTELLARO and MUELLER fails to explicitly disclose:
the system of claim 26 wherein the programmed instructions cause an alert to be displayed on the food delivery monitor that the difference between the proposed pick-up time and the actual time has exceeded a predetermined limit.
Official notice is taken that using time limits for food orders is a well-known and conventional function that are considered by the food industry (i.e. restaurant deliveries/pickups) wherein alerts would need to be processed by way of program instructions (i.e. timers) to determine when an order has exceeded its allotted time, per order, wherein such order may be returned or thrown away (i.e. end of the day) if customer does not pick up food order or if customer desires to pick up food order at unavailable times (i.e. restaurant/store closed).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using an alert to let staff members know when a food order exceeds proper times for pickup in order to prevent food orders from spoiling or being unused by customer.
Re claim 28. GOLDBERG as modified by SCUTELLARO discloses (as for claim 13) a method for automated dispensing of food to customers using an array of food enclosures for receiving and dispensing food to customers, each food enclosure including a food supply opening and a food delivery opening having an automated, movable door comprising a digital touch screen closing the food delivery opening, a food order preparation monitor, a food order delivery monitor, and a food order and array management computer system comprising at least one digital processor and a digital memory associated with the digital processor, the digital memory storing programmed instructions for performing the following steps: 
displaying on the food order preparation monitor a backlog of orders transmitted from customers including food items in each of the orders; 
and 
displaying a representation of each of the enclosures and food orders previously delivered to the various enclosures. (SCUTELLARO – these functions are understood to be performed by system in order to process orders – such as displaying food information which are available for purchase – advertising information)
However, GOLDBERG as modified by SCUTELLARO fails to explicitly disclose:
displaying on the food order delivery monitor a queue of prepared food orders which have been removed from the backlog of orders where each of the orders in the queue includes a customer name associated with each of the preparation orders and a pick-up time for the orders.
MUELLER teaches (abstract) in a similar field of invention for processing food orders remotely across a system (FIG.1 – c.15, ll.66 – c.16, ll.12) the function(s) of implementing an order queue within computing system to process orders after they are placed, wherein each order could include a name associated with each order and pick-up time per order (i.e. time dependent of preparation time and time of day for instance).  Any of this data per order can be displayed as needed (c.16, ll.13-20) for staff members.  Furthermore, any time any order is delayed, it could be considered a backlog order which must be tracked and removed when that order is complete.  This function is common within customer ordering systems and corresponding functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a queue display function (as described above) as taught by MUELLER in order to provide specific food order/prep information to perform necessary food cooking and preparation steps.

Re claim 29. GOLDBERG as modified by SCUTELLARO and MUELLER (as for claim 25) discloses the method of claim 28 wherein the step of displaying the queue includes displaying an order number for each order in the queue.  
Re claim 30. GOLDBERG as modified by SCUTELLARO and MUELLER (as for claim 26) discloses the method of claim 29 wherein the step of displaying the representation of each of the enclosures includes displaying the name of the customer and a difference in time between the proposed pick-up time and the actual time.  
Re claim 31. GOLDBERG as modified by SCUTELLARO and MUELLER (as for claim 27) discloses the method of claim 30 wherein the step of displaying the representation includes displaying an alert that the difference between the proposed pick-up time and the actual time has exceeded a predetermined limit.  
Re claim 32. GOLDBERG as modified by SCUTELLARO and MUELLER (as for claim 25) discloses the method of claim 28 wherein the step of displaying the representation includes displaying an order number.  
Re claim 33. GOLDBERG as modified by SCUTELLARO and MUELLER discloses the method of claim 28 including the step of displaying that a particular order displayed in the queue has been selected for and assigned to a particular enclosure in the displayed representation (i.e. any representation displayed for either customer or staff members within the system require that a particular enclosure be properly determined for delivery and pick-up of food order).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/
Primary Examiner, Art Unit 2683                                                                                                                                                                                            4/28/2022